10/03/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: OP 22-0472



                                 No. OP 22-0472


CASSANDRA A. LARUE,

             Petitioner,

      v.

JENNIE HANSEN, Warden,

             Respondent.


                                    ORDER


      Upon consideration of Respondent’s motion for a 30-day extension of time,

and good cause appearing therefor, Respondent is granted an extension of time to

and including November 6, 2022, within which to prepare, serve, and file the

State’s response.




CH                                                                    Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                           October 3 2022